ORDER
This matter is before the Court on the plaintiff’s motion to vacate the Court’s Memorandum Opinion and Order of June 21, 1991, to the extent they addressed the claims asserted in defendant Eastern Pay Phones’ Counterclaim. 767 F.Supp. 1335. (E.D.Va.)
In light of the Court’s stipulated dismissal of the complaint and the counterclaim with prejudice, that portion of the Court’s Memorandum Opinion and Order is moot. As such, neither the parties nor the Court will have the opportunity to appeal or reconsider the Court’s Memorandum Opinion and Order. For these reasons, the plaintiff’s motion is GRANTED and the Court VACATES the Memorandum Opinion and Order entered June 21, 1991, to the extent they addressed the claims asserted in the Counterclaim filed by defendant Eastern Pay Phones, Inc.
It is so ORDERED.